IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TERRY LEE MARSHALL, III,                NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5110

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 9, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Terry Lee Marshall, III, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The court recently granted a petition for belated appeal filed by petitioner’s trial

counsel in case number 1D14-3137, and a belated appeal of petitioner’s judgment and

sentence is currently progressing in case number 1D14-4978. Accordingly, the petition

for belated appeal is DISMISSED.

VAN NORTWICK, ROWE, and MAKAR, JJ., CONCUR.